                                                                     CLERK'S OFFICE U .
                                                                                      S.DIST.COURT
                                                                            AT ROANOKE,VA
                                                                                  FILED

                   IN THE UNITED STATES DISTM CT COURT                        JUL 2 S 2219
                   FO R TH E W E STE RN D IST RICT O F VIR GIN IA
                            H ARRISON BU RG D IW SION             JUL             UDLEX LERK

LY N D A L.M IN K E,
                                                                        uv:
                                                                              é yy a
      Plaintiff,
                                           CivilAcdon N o.5:18-cv-82


PA GE COU N TY ,VIR GIN IA ,

      D efendant.                          By: M ichaelF.U rbansld
                                                ChiefUnited StatesDistdctJudge
                            M EM O RAN D U M OPIN ION

      Thismattercomesbeforethecourton DefendantPageCounty,Virginiartountf)
and CountyAdnninisttatozAr1aityMoler's(ft
                                        '
                                        M olèr')variousobjecéons,ECF No.61,to and
pardalappealofUnited StatesMagistrateJudge,JoelC.Hoppe'sorder,ECF No.59,ofJune
7,2019,btoughtpkusuantto Rule 72 ofthe FederalRulesofCivilProcedure.Thiscase arises

from theHiminudoninsupervisorydutiesitl2016andlatertermination inlune2017 ofLynda
L.M inke as the solid w aste m anaget and landfilldirector for Page County,Virginia.M inke

allegesthatherterm inaéon w asim perm issibly based on genderdisctim inaéon and retaliadon.

TheCountyassertsthatM inkew asapoor supervisorand m anagerw ho mistreated num etous

subordinates,causing them to walk offthe job ozotherwise quit.On June 7,2019,Judge
Hoppe ruled on three discovery modons:(1)Third PattyAnnity M oler and Defendant's
Moéon to Quash Subpoena,ECF No.37;(2)Plaindff'sModon to CompelProducdon of
Certain PersonnelRecords,ECF No.46;and (3)Plainéff'sMotion to CompelIntezzogatory
ResponsestoTlueelnterrogatories,ECF No.47.TheCountyand Molerjointlyobjectto
poréonsofJudgeHoppe'srulingswif
                              .h respectto the (1)Moéon to Quash Subpoena,ECF
                                            1
No.37,and the County objectsto apordon ofthe nzling on the (2)Modon to Compel
Ptoducéon ofCertain PersonnelRecords,ECF N o.46.

                                           1.

      Rule72(a)oftheFederalRulesofCivilPtocedurepernnitsapartytosubnlitobjecéons
toamagistratejudge'srulingonnondisposiévematters,suchasdiscoveryorders.Fed.R.Civ.
P 72(a);see28U.S.C.j636(b)(1)(A).Asanon-disposiévemattet,theteview ofamagisttate
'
Judge'sdiscovery orderisgoverned by the Trclearly erzoneous''orffconttary to law''standard

ofreview.Id.Only ifamagisttatejudge'sdecision isçfclearly erroneousorcontrary to law''
mayadisttictcouztjudgemoclifyorsetasideanypordonofthedecision.Id.A cotztt'sTffincling
isfclearly erroneous'w hen although theteisevidenceto supportit,theyeviewing courton the

entire evidence is left wif.
                           h the definite and f5t.m conviction that a nlistake has been

committed.''United Statesv.United StatesG sum Co.,333U.S.364,395 (1948)9seealso
Harmanv.Levin,772F.2d1150,1152(4t.
                                 hCir.1985).<<Inlightofthebroaddiscreéongiven
to amagistratejudgein theresoluéon ofnondisposidvediscoverydisputes,thecotzrtshould
onlyoverrtzleamagistratejudge'sdetermination ifthiscliscredon isabused.''Shoo v.Hott,
2010WL 5067567,*2(N.D.W .Va.Dec.6,2010)(citingDetecdonS s.Inc.v.Pittwa Co .,
96F.R.D.152,154 (W.D.N.Y.1982)).
                                                A.

       ThezearethreemajozobjecdonstoludgeHoppe'srulings,each ofwhich thecotutwill
addressin tuzn.Theflzstmajorobjection isrelated toJudgeHoppe'srulingsonTopics5and
6,aswellasTopics7and 8oftheCountyandM olez'sM otâon toQuashjECF No.37,M inke's
subpoena,see ECF N o.39-1,at1-4.In Topics 5 and 6 ofM inke's subpoena,she requested
alldocum entsand com m unicadons,including electtonically stored inform adon,created since

January1,2016,relatedtoMinke,heremploymentbytheCounty,herworkperformance,her
lawsuitagainst the County,and the ftelim inaéon ofposiéons.''ECF N o.59,at 2-3.W ith

respect to Topics 7 and 8, M inke requested ffcom m unicaéons between M olet and six

individualsreladng tow ozk,work perform ance,orm anagem entissuesatthelandfllls''created
                                                                              .




sincelanuary1,2016.J-dz.at4.ludgeHoppeheld thatMinke'sdiscoveryrequestsastoTopics
5-8wereftsomewhatoverbroad''itathattheydid notspecifyan end date.Ldxat3.To correct

forthisdefkiency,JudgeHoppe held thatTfto be relevant,documentsorcommunicaéons
mustrelateto acéonsthatocctzrred on orbeforeMinke'stet-mination onJune21,2017.':J-I
                                                                                  .L
at3.M inke'srequestsw ere nattowed tem porally to thisextent.

      Moreimpoztantly,JudgeHopperejectedtheCounty'sobjecdonastothezelevancyof
Minke'srequestjinTopics5-8,holdingthatthef<subjectmatterofMinke'srequestsEasto
Topics5-8)is,forthemostpatt,tailored to obtain relevantinformaéon.''ld.JudgeHoppe
noted thatrflaqsamanagerofthelandfllls,Minke'sindividualperformancewouldhave some
cortelation totheoveralloperationalperformanceofthelandfllls.''Ldxat4.ludgeHoppeheld
thatasto Topics5 and 6,M oletm ustproducealldoctmaentsand com m unicadonszelating to

Minke'semploymentbytheCounty and hèrjob performance,theperformandeoflandftll
operadons,and theelinnination ofMinke'sposition from January1,2016,toJune21,2017.
Li ludgeHoppenoted,however,that:
             galthoughlgdlocumentsaboutMinke,herjob performance,and
             theelirnination ofherposidonareplninlyrelevant...gnqotevery
             docpm entorcom m unication aboutthe operadon ofthe landftll,
             . . .
                     isrelevant.Thatsubjectmustbe limited to documentsor
             com m unicadonsrelated to the m anagem entofthe landfllls and
             overallperformance ofoperationsatthe landfzls,1,4.,whether
                                                                -
                 therewereproblem sorwhetherthingsatthelando sweregoing
                 well.

Id.at4.JudgeHoppeheld thatsuch documentsrelAted to significantissuesin thecase,and
theirim portancetoM inkeoutweighs'theburden placed on M olerand theCountyin producing

them given that searching electtonically stored inform adon is ffcom m on in litigation.''Id.

JudgeHoppealsoindicated thatffM olermust...producedocumentsaboutthelawsuit,but
m aywithhold privileged com m unicàtionsidentified in aprivilegelop''1d.1

        TheCountyandMolezobjecttoJudgeHoppe'smlingsastoTopics5-8to theextent
they require M oler to search her Personal cell phonez and futnish aE text naessages or

doctzmentsinapplicadonsonherphonefrom lanuat'y1,2016toJune21,2017,wllichtelate
ffin any way''to M inke oz the perform ance oflandfllloperaéons.ECF N o.61,at1.Their

argtzment,distitted to itsessence,is thatthisinformadon isitrelevantbecause neithet the
County norM olerffhaveevertaken theposidon thatM inkedid notoperatethelanéflllwell,
from a technicalstandpoint.''ld.at1.Instead,M inke's terrninaéon wasdue to herfdlack of

interpersonalskills,''i.e.,herrfpoorabilityto supervise andw orkwith em ployeesand othetsy''

rather than techlcalnlismanagementofthe landftlls.J-I
                                                    .
                                                    L at2.Thus,because inform adon
related to the overallperfo= anceofthelandfillsisnotgerm aneto thiscase,requiting M oler

to çfsearch and produce every com m unicaéon for a period of eighteen m onths thathave

anything at all to do with operadon of the lando far exceeds what is teasonable or

propordonalto theneedsofthiscase.''LdsTheCountyalso contendsthatcompliancewit.h


1JudgeHoppeconcludedthatthescopeforTopics5and6,assetforthabove,isalsoappropriateforTopics7and8,
and assuch,any sipzihcantwork pezform ance issuesforthe six individualsin quesdon thatrelate to M inke should be
disclosed.
2Itisundisputed thatM oller conducted Cotm ty businesson and com mlxnicated aboutthe operadon ofthelando and
em ploym entissuesatthelandhllon herpersonalcellphone.
JudgeHoppe'sorderTfwould also potendallyresultin disclosureofproprietaryorsensiéve
inform adon aboutthe operations of the landfilland relationshipswith outside contractors,

none ofwhich beatson thiscaseto any degree.''1d.

      To becleat,although theCountyand MolerTftakeissue''wit.h otherpordonsofJudge
H oppe'snllingsvis-à-visTopics5-8which requiteM oletto search herpersonalcellphoneand

releaseinformadon pertainingtoMinke'sjob petfotmance,elimination ofherposidon,and
thislaw suit,they neverthelessindicated theitintentto com plywith theorderasto theseissues.

Thecoreoftheobjecéonconcernsctiscoveryfrom Moler'scellphoneofinformationrelated
to theovezallperformanceand ftoperadon ofthelandfc ''J-1.
                                                        L TheCountyand M olerassert
that the order is erroneous because it zequires M oler to produce comm unicaéons having

Ctapything atallto do wit.h operadon ofthelandflll.''Ld.a

       Initsthoroughreview ofludgeHoppe'srulingsastoTopics5-8,thecourtagreeswith
M inke thatthe County and M olerappear to have naisunderstood the scope ofthese rulings.

TheCountyandM olerzepeatedlystatethattheyobjecttoJudgeHoppe'sordertotheextent
itcom pelsM olerto search herpersonalcellphone and ftltnish com m unicationswhich relate

ffin anyway'?orhavef'anythingata1P?to dowith theoperation ofthelandftll.ld.atl-z.ludge
Hpppeforthtightlyexplained thatdiscoveryconcezning thesubjectoftheoperation ofthe
landfz m ustbelim ited to docum entsor comm unicationsrelated to the ffm anagem entofthe

landfûlsand the overallperform pnce ofoperationsofthe landfllls,i.e.,whether there were

problem s or whether things atthe landfillsw ere going wei'' ECF N o.59,at 1.Further,

because itis undisputed thatM oler used hez personalcellphone for work-zelated m atters,

Judge Hoppe's order correctly extended discovery to covezrelevantcommunicaéons and
documentsfound on thedevicein quesdon.In short,JudgeHoppe expressly tailoted his
discoveryordertobelimitedin timeand subjectmatterrelevanttoMinke'semploymentand
termination:Thecolzrtisunpersuaded thatJudgeHoppe'sruling asto Topics5-8sweepsas
broadly asthe County and M olercontend.

      Furtherm ore,asto thecontention thatinform aéon abouttheoperadon ofthelandfzls

isizrelevant,ludgeHoppeexplained thatsuch informationconcerns<tsignificantissuesin the
casey''afinding with which thecotzrtagreesgiven anum berofassertionsm adein theCounty's

answer,ECF No.5,toMinke'scomplaint.See e..,ECFNo.6,at1(denyingthatMinkehad
been afftopperformer''andstatingthatfçgiln fact,pbinéffhad been disciplinedandcounseled
on numerousoccasions...');id
                           -aat2 (denyingMinke'sclnim thatherpromotionsweredue
toherTfgoodperformance');idaat4(denyingthatMinke,asstatedinthecomplaint,ECFN,o.
1,at5,ffperformed herdutiesin acompetentand saésfactorymanner');idaat6 (stadngthat
ffplaintiffhasfcherry-picked'som eparysofhetperform anceevaluaéon to m akeitappeatthat

herevaluaéon wasbettezthanitacmallywasin acmalitf);id.aat7 (statingthatMinkewas
term ination due to her dfpooz m anagém ent style and issues which she had with accurately

conducdnghezwork');id.aat8(statingtheMinkewasremovedfrom superdsingothersffsince
shewasnotskilled atdoing so'').Itispellucidly clearthatdespiteclairning thatMinkewas
flted due to a TTlack ofinter-petsonalskills''rather than her lnism anagem entof the landfz

from a fftechzlical standpoint,''inform aéon regarding the latter is relevant to, intet alia,

assessing the legitim acy ofthe County'sclnim regarding the form er.

       Itisclear130th thatM inke intendsto asserther perfo= ance asevidence ofunlawful

discriminaéon and retaliadon, and that the County appears poised to dispute M inke's
perform ance-related claim s.Underthesecitcum stances,itsim plycannotbesaid thatdiscovery

concetning the perform ance of the ffm anagem ent ....and overallperform ance'' of the

landflllsshe supervised isitrelevant.lndeed,infot-m adon pertaining to the ffm anagem ent''and

ffovetallperform ance''ofthelandfi sin question directly beatson clqim sand defensesrelated

to M inke's ow n perform ance as supervisor. This inform ation likely speaks to M inke's

m anagerialeffecton the landftlland whether shew asm eeting the operadon'sm etrics,goals,

and stapdards.Judge Hoppe'sorderacknowledgesasmuch,expressly stating thatffv nke's'
individualperform ance would have som e correladon to the overalloperaéonalperform ance

of the landfllls.7'ECF N o.59,at4.M oreover,the court agrees thatinsofat as the County

intends to callwitnesses to testify aboutM inke'sperform ance and alleged shortcomingsasa

supervisor,discoveryrelated to such issuesisappropriate.SeeE CF N o.63,at5.3

        In shozt,because M inke'sperfotm ance aslandftllsupervisoris cleatly atissue in this

case,inform adon related to theperform anceofthelandfz itselfisnecessadly interrelated and

inextticable ftom the çlsim s,defenses,and theoriesofthis case.Therefore,M inlte is endtled

to develqp information related to the perforpance ofthe landftllpetthe terms ofJudge
Hoppe'sorderthrough discovery.Lastly,asto theallegation theJudgeHoppe'sorderwould
potentially restzltin disclosure ofTçproprietary orsensidve inform adon''aboutthe operations

ofthelandfllland itsrelationslzipswith outsideconttactors,the courtfindsthatsuch concerns

ateoverblown and,in any event,sufficiently rrlitigated by the protective ozdezin placein tllis

case to handle clisclosures thata pazty contends ate confidendal.There is nothing ffclearly



3M inkenotesthatthe Cotm ty hasindicated in itsinitialdisclosttresthatm any ofitswitnessesareidendhed as
finowledgeableaboutpbiniff'sperformanceandperformanceissues,clissadsfacdonwithregardto themanneritz
whichplqindffperformedhe:joby''etc.SeeECFNo.63,at5.
erroneous''orffcontrary to law''inJudgeHoppe'sruling asto Topics5-8.TheCountyand
Moler'sobjecéonsareOVERRULED.

                                              B.

      ThesecondmajorobjectiontoJudgeHoppe'sJune7,2019orderrelatestoTopic9,in
which M inkerequested allcom m unicadonsand electronically stored inform adon from M arch

1,2017,tolune30,2017,betweenMolerandPamelaEmmonsrfEmmons')reladngtoMinke,
'

hetjob performance,theelimination ofMinke'sposidon,and Tfwork atthe...landfllls.''See
ECF No.59,ats.ludgeHoppe'sordeznotesthatEmmonswasan outsideconttactorforthe
Countyinvolved in supervising theconstruction ofanew cellatoneofthelandfzsduring the

periodfrom Match toJune2017.LdxludgeHoppealso noted thatdudng thattime,Emmons
expressed concern'saboutM inke'sconductand thaton atleastoneoccasion,Em m onstexted
                                                                    .




M olerrelaying such concerns.J.
                              dz.Judge Hoppeheld thatto the extentEmmon'sconcerns
mayhavecontributed to thedecision to elimitnateM inke'sposition,ffgcqommunicaéon ofany
such information to Molermay berelevant....''ld.;seeidaat3 (notingthatM olerand the
CountyconcedethatMolercommunicatedwithEmmonsviatextmessageaboutMinke'sjob
performance and mattets at the landûll).Judge Hoppe noted that because ffEmmon's
professed concernsaboutMinke Fkely) developed over some t1
                                                         'me,7'Minke's zequest foz
com m unicationsduring a four-m onth period isa Tfteasonable approxim ation''ofeventsthat

perhapsgaveziseto those concerns.Id.

       The County doesnotobjectto the dmeframeprovided in JudgeHoppe'sruling on
Topic9,butobjectsto theextenttheorderreqllit'esV olertorelease.alltextsordocumentsit'
                                                                                    l
applicaéonson hercellphone which relate ffin anyw ay''to M inke orperform ance oflandflll
operadons.The County also notesthatitalready provided atextm essage exchange between

M olerand Em m onsrelaéng to am eedng requestto discussissueswit
                                                               .h M inke'sperfoM ance

in2017.TheCountyotherwiseffincomorategdjall...objecdonsnotedtoTopics5through
8?' clnim ing that the order to release additional text m essages and docum ents is overly

buidensomeand seeksinformation irrelevantto thiscase.Here,onceagain,JudgeHoppe's
rulingon Topic9isnarrowerthan theCountfsobjection suggests.JudgeHoppeexpressly
held thataswith Topics-s-8,Tfthe scope ofthe wozk atthe landftlls should be narrowed to

overallperfotm ance ofoperadonsatthelando s.''ECF N o.59,at5.The disénction between

JudgeHoppe'sorderandtheCountfsintemretationofitisthattheordercallsforproducdon
oftextm essages,etc.,related to f'overall''Perform anceratherthan textm essagesffin any way''

related to theperformanceofthelando s.In otherwords,theassertion thatludgeHoppe's
ordçrbroadly and unreasonably zequiresM oler to produce com m unicaéons related ffitlany

way''to M inke orthe landfz is sim ply inaccurate.M oreover,itisplainly the casethatinsofar

astheCountyintendstorelyonEmmons'alleged complaintsaboutMinkein juséfyingher
term ination,M inke is entitled to conduct discovery as to M oler's G owledge of events

occutting atthe lando ,including,M inke's alleged Ttefforts to keep the conttactors on task

dudngwhatgsheallegesqwasacm cialphasein theconstruction ofanew cellatthelandfc ''
ECF N o.63,at11..

       The cotutfurtheragreeswit.h M inke andJudge HoppethatwhatM olerknew about
M inke's conduct and the com plaints she received from Em m ons clearly implicate several

aspectsoftheexpected clnims,defenses,andtheoriesin thiscase.Thecourthndsthatludge
H oppe affirm advely recognized the County's concqrns about overbtoad discovery and
circl'm scribed the scope of the language contained in M inke's subpoena as to Topic 9

accozdingly. Fot the foregoing reasons, the court finds nothing ffclearly erroneous'' or

ffcontrarytolaw''inludgeHoppe'stnllingastoTopic9.TheobjectiontoTopic9istherefore
OVE RRU LE D .

                                                C.

      The third major objection concerns the production of health-zelated informadon
containedin MelissaHigginbotham'spersonnelflle from 2010 to 2014.JudgeHoppenoted
thatI'Iigginbotham ,am ong others,was idendûed by the County as a form er em ployee and

potendal witness at tzial who zeported concerns about M inke's allegedly problem aéc

workplace conductin 2014.See ECF No.59,at5 (citing ECF No.46-1,at1-8).More
speciûcally,Iligginbotham reportedly filed a grievance againstM inke alleging m istteatm ent

and thatherhealthwasadverselyaffected byherinteracéonswit.h Minke.JudgeHoppecites
a'bevy of cases suppordng l'lis ruling that M inke m ay obtain certain inform adon in

I-ligginbotham'spersonnelflle.ld.at6.Judge Hoppe noted:ffgclonsidering the clnims and
defenses in this case,inform ation in a non-party's em ploym ent file m ay be relevantif itis

telatedtoM inke'sworkperform ancerjhersuperdsion ofothers,incluclingdisciplinaryacdon
sheinidated orhad someitwolvementing,)and informadon thatan employm entlefthisor
hetem ploym ent...,voluntarily otby tetnaination,ordiscussed doing so because ofM inke,

during theperiodofJanuary1,2016,toJune21,2017.77Id.at7.
      JudgeHoppefurthernoted thatKfgijnfozm ation aboutM inke'sconductortheeffectof
herconducton othersthatoccurredbefore2016mayalsoberelevantifgthe)Countyintends
tointroduceevidenceaboutit.''Id.JudgeHoppeheld thattheinfotvnation atissue,inclucling
    the existence and extentofHigginbotham 'shealth issues,isffpotentially relevantto M inke's

    job performanceandherco-workers'abilidestoworkwithher,wllich arecenttalissuesinthis
    case.''LdaJudgeHoppeheld thatthefffullscopeofH gginbotham'scomplaintsaboutMinke
    are thus atissue in this case,':and although f'm eclicalinform aéon is pardcularly sensidve,''

    insofar as the County appatently intends to defend against M inke's clcim s by relying on

    Higginbotham 's contentions thatM inke's workplace conductharm ed her health,M inke is

    entitled to a1lrelevant infotm adon to oppose such contendons.J1L Judge Hoppe's order
                                                                        -.




    zequires the County to pzoduce allinform ation from Higginbotham 'spersonnelftle relating

    to M inke and Higginbotham 's grievance against her, as well as Iligginbotham 's Tfm edical

    inform adon from 2010 to 2014.77Id.

          The County objects to producing healtlwrelated informadon in Higginbotham's
    personnelflle,originally clnim ing thattherequestwasoverbroad and invadesH igginbotham 's

    privacyinterests.TheCountyflrstnotesthatffgwlhileitistnzethatMs.I'ligginbotham fileda
    grievance clairning thatM inke'sbehaviotcaused her health problem s,''itwill,asditected by

    Judge Hoppe,ptovide a copy of thatgtievance and telated documents detailing Minke's
    behaviorand itsdeletetiouseffecton Lligginbothnm 'shealth.ECF N o.61,at2.H ow ever,the

    County assertsthatforJudge Hoppe to have gone fronestep further and opened up Ms.
'
    LIigginbotham 's personalm edicalrecords to sclaztiny by M inke''is dTcleatly erroneous.''Id.

    The Countycontends:

                  The factofthe m atteristhatitm akesno differencew hathealth
                  condition M s.Lligginbotham suffered from or how itchanged
                  ovet tim e.The only thing perdnentto this case is whether M s.
                  I-ligginbothnm m adetlaeallegation thatM inkenegatively affected
                  he: health.That infozm ation can be found in the gdevance
                  relatedmaterialsW thoutsubjectingM s.Higginbotham to having
             herm edicalrecordsdisclo.
                                     sed to M inke.Itisclearly erroneousfor
             JudgeHoppeto haveruled otherwise.
Ldaat3.M inkeassertsthatbecausetheCountyffiscontendingthatO gginbotham'sstatem ent

gregarding theadversehealth connected to Minke'streatm entofherjhad merit,themedical
iecords are relevant and necessars''as the fftim ing and nature of H igginbotham 'svarious

condidons...willbearon thesincerity ofgdjefendant'scurrentreliance''on hergrievance
againstM inke.ECF N o.63,at13.

      The colzttconcurssvithJudgeHoppe'sruling thatthemeical-related infotmadon in
I-
 ligginbotham 's personnelflle is squarely atissue in this case and,as such,is discoverable.

M inkeiscorrectthatto the extentthe County intends to rely on H gginbotham 'sgrievance,

and to the extent that grievance alleges that M inke's conduct resulted it'
                                                                          l adverse health

consequences,M inke is entitled to discovery on this issue.M inke is also correctthat the

sincerity of M oler's reliance on Higginbotham 's grievance and concoH tant allegaéon of

adverse health consequencesasa resultofM inke's conductdependsto som e extenton the

contextin which said grievance and allegadon arose and are fram ed.Further,and notably,

M inke does notseek com plete m edicalrecords fzom Higginbotham 's health care providers,

but instead seeks only health-telated inform adon contained in het personnel ftle in the

possession of the County:In short,the court is unpersuaded that H igginbotham 's health-

related infozm aéop in herpersonnelfllesdoesnotcom ewithin thebzoad scopeofrelevance

asde:ned byRule26q$(1)oftheFederalRulesofCivilProcedureorisofsuch marginal
relevance that the potendal harm occasioped by discovery wotzld outweigh the orclinary

pm sum ption in favor ofbroad disclosute.The col't'tfndsthe inform adon atissue contained
in the County's personnelfllesrelevantto M inke's clnim thatthe reasons proffered for het

terminationwereptetextual.4TheCounty'sobjectionisOVERRULED.
        An appzopriate O RD ER willbe entered.

                                                                 E nt
                                                                    ered: y yv a J/..J.o/)
                                                                   ..




                                                                                     .       't                      -
                                                       .
                                                       t ..  .          ..   .           .        k s.
                                                                                                     ï .
                                                                                                       ,,s.4
                                                                                                           :v. zjf
                                                                                                                 -
                                                                                                                 c
                                                                                                                 pr
                                                                                                                  .,e
                                                   .
                                                       1 .
                                                         ,          *                    .
                                                                              1. .                   ' ' ''' 2. ''
                                                                                                  ' ..;
                                                                                                                         '''   '
                                                                                 .


                                                                 Michael . rba           '
                                                                 Chi         nited StatesDistticiJudje




4ludgeHoppenotedthattlleneedforpotendallysensidveinformadoninthepersonnelftlesofthosewhocomplained
aboutM inke outweighsthenon-party em ployees'privac'y concem sso long asthe inforrrmdon isproduced tmderthe
protecéveorderenteredinthiscase.ECFNo,59,at7(cidngArmitaev.Bio en Inc.,No.1:17cv1133,2019W.
                                                                                          L
79037,at*5(M.D.N.C.Jan.2,2019)).
                                                        13
